[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
One defendant, Birut Ignas, objects to a request for admissions, made under Practice Book § 13-22, by another defendant, St. Philip's Church Corporation of Warrenville (church).
The plaintiff, Emilio Polce, has sued Ignas and the church for damages resulting from a motor vehicle accident. As part of pretrial discovery in this action, Ignas was deposed on October 28, 1998. The church asks Ignas to admit that she gave certain answers to questions posed at that deposition. The court sustains Ignas' objection to this request for admissions.
Practice Book § 13-22 permits a party to request of another party admission "of the truth of any matter relevant to the subject matter of the pending action . . . that relate to CT Page 2729 statements or opinions of fact or of  the application of law to fact. . . ." The church's request does not seek admission as to the truth of the facts concerning the motor vehicle accident. Rather, it seeks to confirm whether Ignas testified at a deposition with particular responses when questioned about the accident. As such, the requests fall outside the ambit of § 13-22.
What is relevant to the motor vehicle accident is the set of circumstances surrounding the accident, not what a party more than a year later said about the accident, which responses might be accurate or inaccurate. If this were a libel case or some other claim where the speaking of the words themselves were a material issue, then a request to admit the utterance of those words might be appropriate under § 13-22. Here, it is the existence of the facts surrounding the accident whose truthfulness needs to be established, not what someone said about those facts. In other words, it is the truthfulness of the words spoken rather that the fact they were spoken which is relevant.
Sferrazza, J.